Citation Nr: 1456149	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-44 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1967 to October 1969.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota in which the appellant's claim of entitlement to non-service-connected disability pension benefits was denied.  

The appellant currently resides within the jurisdiction of the RO in Houston, Texas.  Although the RO and PMC in St. Paul retains jurisdiction in this appeal because it involves a pension claim, this appeal is being remanded to the RO in Houston, Texas because of the appellant's pending request for a Travel Board hearing (as explained below). 

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim not already of record in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the September 2014 Board remand and in the December 2013 Board remand, the appellant had advised VA of his new mailing address and requested that his Travel Board hearing be rescheduled in a July 2012 written statement.  

Just like the December 2013 Board remand, the September 2014 Board remand directives specifically stated that the Houston RO was to schedule the appellant for a Travel Board hearing.  Review of the October 2014 letter the RO sent to the appellant informing him of the Board hearing scheduled for November 17, 2014 reflects that this letter was again sent to the appellant's old address.  The November 2014 reminder letter from the RO was also sent to the wrong address.  Not surprisingly, the appellant failed to report for the November 2014 Board hearing.

In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant's correct current address.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  Accordingly, the case is REMANDED for the following action: 

1.  Schedule the appellant for a hearing before a Veterans Law Judge at the appropriate RO, as the docket permits and specifically:

      Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

      Notify the appellant and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  Make sure that the appellant's address is accurate and spelled properly.

      Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions. 

All correspondence pertaining to this matter must be associated with the claims file.

2.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

